Citation Nr: 0739723	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
lumbosacral strain and service-connected mood disorder.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain prior to March 26, 2003, and in excess of 
40 percent thereafter.

3.  Entitlement to an effective date prior to April 29, 2002, 
for the award of a 30 percent rating for migraine headaches.

4.  Entitlement to an initial compensable disability rating 
for migraine headaches from September 21, 1998 to April 28, 
2002, and 30 percent thereafter.  


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The issue of entitlement to an effective date prior to April 
29, 2002, for the award of a 30 percent rating for migraine 
headaches and entitlement to an initial compensable 
disability rating for migraine headaches from September 21, 
1998 to April 28, 2002, and 30 percent thereafter, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Erectile dysfunction was not present in service or until 
years thereafter, and is not etiologically related to service 
or a service-connected disability.

2.  The veteran's service-connected lumbosacral strain is 
manifested by severe limitation of motion accompanied by 
symptoms compatible with mild neurological deficit in each 
lower extremity.


CONCLUSIONS OF LAW

1.   Erectile dysfunction was not incurred in or aggravated 
by active duty, and erectile dysfunction is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  The criteria for the assignment of a 40 percent rating 
for the veteran's lumbosacral strain from August 16, 2002 to 
March 25, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002) (in effect prior to 
September 23, 2002), Diagnostic Code 5295(2003) (effective 
September 23, 2002), Diagnostic Code 5243 (2007) (effective 
September 26, 2003).

3.  The criteria for a schedular evaluation in excess of 40 
percent for the veteran's lumbosacral strain from March 26, 
2003 to the present, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002) (in effect 
prior to September 23, 2002), Diagnostic Code 5295(2003) 
(effective September 23, 2002), Diagnostic Code 5243 (2007) 
(effective September 26, 2003).

4.  The criteria for a separate evaluation of 10 percent for 
left lower extremity radiculopathy, effective from September 
23, 2002 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
4.124a Diagnostic Code 5293(2003) (effective September 23, 
2002), Diagnostic Code 5243 (2007) (effective September 26, 
2003), Diagnostic Code 8520 (2007).

5.  The criteria for a separate evaluation of 10 percent for 
right lower extremity radiculopathy, effective from September 
23, 2002 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
4.124a, Diagnostic Code 5293(2003) (effective September 23, 
2002), Diagnostic Code 5243 (2007) (effective September 26, 
2003), Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in August 2006, after its 
initial adjudication of the claims.  Additionally, the 
veteran was also provided with the requisite notice with 
respect to the effective-date element of his claims in March 
2006 and August 2006 letters.  Following provision of the 
required notice and completion of all indicated development 
of the record, the originating agency readjudicated the 
veteran's claims in March 2007.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had VCAA notice been provided at an earlier 
time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria
Service connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).   Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
Erectile Dysfunction

The veteran contends that his erectile dysfunction was began 
in service in April 1998.  In the alternative, he claims that 
his erectile dysfunction is due to his service-connected 
lumbosacral strain and service-connected mood disorder.  
Service medical records show that in April 1998 the veteran 
underwent a routine radiology examination following 
complaints of progressing low back pain with bilateral lower 
extremity numbness after prolonged standing or walking, which 
included pain in the genital and anal area.  The radiology 
examination report revealed a normal lumbosacral spine.  The 
service medical records are entirely negative for any 
evidence of erectile dysfunction.
 
The post-service medical evidence of record, including VA 
outpatient treatment records from 2000 to 2007, establishes 
that the veteran first presented with complaints of erectile 
dysfunction in August 2000.  The veteran was provided several 
VA examinations to determine the nature and etiology of his 
erectile dysfunction.  During the first VA examination in 
March 2002, he reported that he had diminished erectile 
capability.  The pertinent diagnosis was erectile dysfunction 
with normal genitourinary examination.  The examiner found 
that the veteran's erectile dysfunction was not likely 
related to his simple lumbar strain.  The examiner at the 
veteran's second VA examination in August 2004 concluded that 
in view of the veteran's totally normal back examination, it 
was not possible to state that his erectile dysfunction was 
secondary to the lumbosacral strain without resorting to 
unfounded speculation.  

In February 2007 the veteran's claims folders were provided 
to a VA physician for an opinion as to the etiology of his 
erectile dysfunction.  The physician noted that the veteran 
suffered from several conditions which could be implicated 
such as, hypertension with medications, psychiatric problems 
with medications, and low back pain with medications.  The 
physician stated that upon a review of the veteran's claims 
folders a number of physicians have not been able to 
determine the cause of the veteran's erectile dysfunction.  
He found that it was not uncommon to find multiple factors 
involved in erectile dysfunction without any factor being 
isolated as the specific factor.  He concluded that in the 
absence of better documentation, the etiology of the 
veteran's erectile dysfunction cannot be determined without 
resort to unfounded speculation.  

While the veteran claims that his erectile dysfunction is 
secondary to his service-connected lumbosacral stain and mood 
disorder, the Board finds that the evidence supportive of the 
claim is speculative at best.  In this regard, the Board 
notes that the March 2002 VA examiner found it unlikely that 
the veteran's erectile dysfunction was due to his service-
connected lumbosacral strain and the August 2004 and February 
2007 VA physicians both essentially concluded that any 
opinion linking the veteran's erectile dysfunction to his 
service-connected disabilities would require speculation.  
The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Perman v. Brown, 5 Vet. App. 237, 241 (1993); 
Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).

With respect to whether service connection is warranted for 
erectile dysfunction on a direct basis, the Board notes that 
service medical records do not show that erectile dysfunction 
was present in service and there is no post-service medical 
evidence of erectile dysfunction until more than two years 
after service.  In addition, there is no medical evidence of 
a nexus between the veteran's current erectile dysfunction 
and his military service.

The evidence of a nexus between the veteran's erectile 
dysfunction and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

General Legal Criteria
Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.   With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  

A 40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A maximum 60 percent evaluation is warranted when rating 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months, and a 10 percent evaluation is 
assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Under the criteria effective on September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2007).  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective on September 26, 2003, with 
or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine to 30 degrees or less; or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.  



Analysis
Lumbosacral Strain

Entitlement to a disability rating in excess of 20 percent
prior to March 26, 2003

Service connection for a lumbosacral strain was made 
effective on September 21, 1998 (the date following the 
veteran's discharge from service) in an April 1999 rating 
decision, and a 20 percent rating was assigned under 38 
C.F.R. § 4.71(a), Diagnostic Code 5295, for lumbosacral 
strain.  On August 16, 2002, the veteran submitted a 
statement in which he asked that his lumbosacral strain be 
re-evaluated.  A March 2003 rating decision, again confirmed 
and continued a 20 percent disability rating and the veteran 
filed a timely notice of disagreement.  In August 2004 the RO 
issued a statement of the case in which it was found that the 
veteran's lumbosacral strain warranted a 40 percent 
disability rating and assigned such, effective March 26, 
2003, the date the RO interpreted as receipt of the veteran's 
claim.  
   
Under the schedular criteria in effect prior to September 23, 
2003, the Board finds that the service-connected low back 
disability picture more closely approximates the criteria for 
a 40 percent rating beginning August 16, 2003 (the actual 
date of receipt of claim for the veteran's increased rating) 
based on severe lumbosacral strain with marked limitation of 
forward bending in a standing position under Diagnostic Code 
5295.  

On VA examination in February 2003, the veteran complained of 
low back pain and occasional stiffness.  He reported flare-
ups with strenuous activity and the flare-ups caused lack of 
sleep.  He treated his back disability conservatively and 
wore a lumbosacral corset which afforded some relief.  He 
worked as a computer programmer and reported missing four to 
five days of work within the past year due to his back 
disability.  Physical examination revealed forward flexion of 
the dorsolumbar spine to 30 degrees, back extension to 20 
degrees, lateral flexion to 25 degrees, and rotation to 20 
degrees bilaterally.  All ranges of motion elicited 
complaints of pain.  No spasm, weakness or tenderness were 
noted during range of motion testing.  He had no postural 
abnormalities or fixed deformities and no atrophy was seen.  
The diagnosis was lumbosacral strain.      

Under Diagnostic Code 5295, the Board has concluded that the 
veteran's lumbosacral strain meets the criteria for a 40 
percent rating, but no higher, beginning August 16, 2002.  
With consideration of all pertinent disability factors, 
particularly severe limitation of motion, as well as the fact 
that the veteran experienced pain throughout his flexion 
movement during range of motion testing at the February 2003 
VA exam, the Board concludes that the evidence satisfactorily 
demonstrates severe lumbosacral strain with marked limitation 
of forward bending in a standing position.  Accordingly, the 
Board concludes that a 40 percent evaluation is warranted 
from August 16, 2002 to March 25, 2003.

Entitlement to a disability rating in excess of 40 percent
from March 25, 2003 to the present

On VA examination in August 2004 the veteran complained of 
pain which radiated from his back down through his buttocks 
and down his legs.  He also reported complaints of numbness 
in both legs and his buttocks.  He treated the pain by taking 
medication, elevating his legs and wearing a back brace which 
he wore to the examination.  He reported flare-ups throughout 
the week.  He noted that the flare-ups affected his 
activities of daily living.  To assist with ambulation he 
reported constant use of a cane and could only walk 100 feet 
before he needed to rest.  In terms of his employment, he 
indicated that due to his back condition he had not attended 
work approximately nine to eleven days within the past six 
months.  In terms of activities, he stated that he could not 
participate in his children's physical activities, and he was 
unable to participate in family recreational activities due 
to the pain.  He denied any episodes of incapacitating 
bedrest prescribed by a physician but stated that he tried to 
spend time in bed on the weekends so he did not lose time 
from work during the week.  On physical examination his back 
was normal in appearance.  He complained of tenderness 
paravertebrally, bilaterally down below the SI joints.  Also 
noted was slight tenderness to palpation over the SI joints 
bilaterally.  Sciatic notch tenderness was present 
bilaterally and it was greater on the left than the right.  
Range of motion testing showed the veteran could bend 
backwards to 25 degrees which was accompanied by complaints 
of pain and stiffness.  He could laterally bend to 20 
degrees, but he did so very slowly and deliberately and 
complained of pain at 20 degrees.  He could bend forward to 
50 degrees and complained of pain throughout the entire 
movement.  Straight leg raising was noted as 30 degrees of 
the left and 40 degrees on the right with complaints of pain.  
He could rotate 45 degrees to the right and 35 degrees to the 
left, again with complaints of pain.  Motor examination was 
normal, equal and symmetrical in the lower extremities.  The 
diagnosis was lumbosacral strain.     

The veteran was again afforded a VA examination in January 
2007.  He essentially reiterated his previous complaints.  
Physical examination was negative for spasm, atrophy, 
guarding, tenderness, and weakness.  In terms of his gait it 
was noted that he used a cane and limped on his left leg.  
Sensory examination of the upper and lower extremities was 
normal with the exception of decreased pinprick sensation on 
the outside of the right and left leg.  There was no evidence 
of cervical or thoracolumbar spine ankylosis.  Range of 
motion testing revealed forward flexion to 45 degrees; 
extension was to 10 degrees; bilateral lateral flexion was to 
20 degrees; and bilateral rotation was to 20 degrees; pain 
was noted throughout all range of motion testing.  The 
diagnosis was lumbosacral strain.  

The VA outpatient records show complaints of and treatment 
for low back pain.

The Board notes that, under the new criteria for evaluating 
disorders of the spine, the only basis for awarding an 
evaluation in excess of 40 percent is if the service- 
connected disability is manifested by unfavorable ankylosis 
of the spine.  However, having reviewed the complete record, 
the Board finds that repeated physical examination and 
diagnostic studies have failed to reveal any evidence of 
either favorable or unfavorable ankylosis.  Although his most 
recent VA examination in January 2007 did reveal evidence of 
severe limitation of motion in the lumbosacral spine, it 
appears that physical examination, x-rays, and other 
diagnostic studies did not show evidence of ankylosis of the 
spine.  Thus, the Board concludes that the preponderance of 
the evidence is against assigning an increased schedular 
evaluation under the general criteria for rating disabilities 
of the spine that became effective on September 26, 2003.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

In this case, the Board finds that the veteran's treatment 
records and the reports of VA examinations are negative for 
any suggestion that a physician has prescribed bedrest as 
treatment for the service-connected back disorder, but rather 
the veteran stated that he found relief by staying in bed on 
the weekends.  Regardless, the veteran has never reported 
having been prescribed bedrest due to his service-connected 
disability.  Therefore, the Board finds that the 
preponderance of the evidence is also against granting an 
increased rating based on incapacitating episodes.

In light of the aforementioned findings, the Board has 
considered whether an evaluation in excess of 40 percent may 
be available under the old criteria for rating disabilities 
of the spine.  However, as noted above, a 40 percent 
evaluation is the maximum disability rating available under 
Diagnostic Code 5292 and under Diagnostic Code 5295.

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of Diagnostic Code 5293, 
which provides for a 60 percent rating for intervertebral 
disc disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

The Board finds that the degree of symptomatology noted in 
the reports of VA examination is not consistent with a 
finding of pronounced intervertebral disc syndrome.  Although 
some objective clinical findings appear to have been noted 
with respect to the veteran's lower extremities, the Board 
believes that those findings are already contemplated by the 
40 percent rating currently assigned.

The Board notes that, under the version of Diagnostic Code 
5293 that became effective on September 23, 2002, Note (1) 
required that separate evaluations must be considered for 
objective neurologic manifestations.  Neurological 
manifestations were defined as neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  The Board notes that a separate 
rating based on neurological abnormalities is also 
contemplated by the general rating criteria that became 
effective on September 26, 2003.

The Board notes that evaluation under the earlier criteria 
for intervertebral disc syndrome, which was discussed above, 
encompassed the neurological manifestations in the rating 
criteria, and the Board believes that a separate evaluation 
prior to September 23, 2002 would violate the rule against 
pyramiding.   See 38 C.F.R. § 4.14.

The Board has considered whether a separate rating is 
warranted since September 2002 under the provisions of 38 
C.F.R. § 4.121a, Diagnostic Code 8520 as analogous to 
impairment of the sciatic nerve.  Under Diagnostic Code 8520, 
pertaining to paralysis of the sciatic nerve, mild incomplete 
paralysis warrants a 10 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.

In this regard, the Board believes the most probative 
evidence, to be the reports of the VA examinations conducted 
in February 2003, August 2004 and January 2007 because they 
are the only examinations conducted since the new rating 
criteria came into effect in September 2002.  Physical 
examination during the August 2004 exam revealed slight 
tenderness to palpation over the SI joints bilaterally and 
sciatic notch tenderness bilaterally.  Straight leg raising 
was found to be to only 30 degrees on the left and 40 degrees 
on the right.  The veteran described experiencing radiating 
pain from his back through his buttocks and lower 
extremities.  Moreover, during the January 2007 VA 
examination the veteran again complained of radiating pain 
and muscle spasm and decreased pinprick sensation was noted 
on the outer side of both legs.  Although the veteran 
complained that his symptoms were more severe in his left 
lower extremity, objective findings appeared to be similar in 
both extremities.

The Board finds these objective findings to be consistent 
with the analogous rating of no more than 10 percent in each 
lower extremity under Diagnostic Code 8520, which 
contemplates mild incomplete paralysis of the sciatic nerve.  
The Board further finds that the preponderance of the 
evidence is against the assignment of separate ratings in 
excess of 10 percent in either extremity based on a finding 
of moderate incomplete paralysis.

In short, the Board finds that the credible and probative 
evidence supports the assignment of separate 10 percent 
ratings under Diagnostic Code 8520 based on right and left 
lower extremity radiculopathy associated with his service-
connected lumbosacral strain, effective September 23, 2002.

The Board has considered whether the provisions enunciated in 
Deluca would support the assignment of an increased rating.  
However, although there have been complaints of pain, the 
Board believes that the objective clinical findings do not 
reflect a degree of impairment which would allow for the 
assignment of additional disability under 38 C.F.R. §§ 4.40 
or 4.45.  Furthermore, the Board believes that the additional 
limitation of motion caused by that pain is already 
contemplated in the assignment of a 40 percent rating under 
Diagnostic Code 5295.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected lumbosacral strain under 
either the new or old criteria for rating disabilities of the 
spine.  However, the Board further finds that the evidence of 
record supports the assignment of separate 10 percent ratings 
under Diagnostic Code 8520 based on right and left lower 
extremity radiculopathy associated with his service-connected 
lumbosacral strain, effective September 23, 2002.

Extraschedular Consideration

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  This regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, if for example the disability at issue causes 
marked interference with his employment or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Though the veteran has reported time lost 
from work, generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the evaluations assigned.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected lumbosacral 
strain and service-connected mood disorder is denied.

An increased rating of 40 percent, but not greater, for the 
veteran's 
service-connected lumbosacral strain is granted from August 
16, 2002 to March 25, 2003.

Entitlement to a disability rating in excess of 40 percent 
for the veteran's 
service-connected lumbosacral strain from March 26, 2003 to 
the present is denied.

A separate disability rating of 10 percent for the service-
connected neurological deficit in the right lower extremity 
beginning on and after September 23, 2002, is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.

A separate disability rating of 10 percent for the service-
connected neurological deficit in the left lower extremity 
due beginning on and after September 23, 2002, is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.


REMAND

An April 29, 2002 VA outpatient treatment report shows that 
the veteran was treated for his service-connected migraine 
headaches.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of VA examination or hospitalization will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  8 C.F.R. § 3.157 (2007).

In August 2002, the RO received what they considered the 
veteran's claim for an increased rating for his service-
connected migraine headaches.  In July 2004, the RO granted 
an increased rating to 30 percent, effective August 16, 2002.  
In September 2004, the veteran submitted a notice of 
disagreement with the effective date and in a November 2006 
statement of the case the RO assigned an earlier effective 
date of April 29, 2002 for the 30 percent disability rating.  
The veteran has argued that the compensable rating should go 
back to August 12, 1998, the date he sent his claim to the 
RO.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The Board notes that the veteran was not issued a VCAA letter 
pertaining to the claim for an earlier effective date.  The 
Board finds that the RO should inform the veteran of the VCAA 
and its notification provisions as it pertains to the issue 
of an earlier effective date.  See Huston v. Principi, 17 
Vet. App. 195 (2003).

The issue of entitlement to an initial compensable disability 
rating for migraine headaches from September 21, 1998 to 
April 28, 2002, and 30 percent thereafter is "inextricably 
intertwined" with the veteran's claim for an earlier 
effective date.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Id.  
Here, this issue must be deferred pending full development 
and adjudication of the veteran's claim for an earlier 
effective date and therefore this issue must be remanded to 
the RO in accordance with the holding in Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an effective date prior 
to April 29, 2002 for the grant of a 30 
percent rating for migraine headaches, 
the RO should send the veteran a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), as well as §§ 5102, 5103, 
and 5103A (West 2002).  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) 
not previously provided to the Secretary 
is necessary to substantiate the claim.  
The letter should also inform the 
veteran of which portion of the evidence 
is to be provided by the veteran and 
which part, if any, the RO will attempt 
to obtain on behalf of veteran.  The 
veteran should also be told to submit 
any evidence that he has in his 
possession that pertains to the claim. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


